Citation Nr: 9923842	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative scars involving the fourth and fifth toes of 
the left foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990, and November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision from the St. Petersburg, Florida. Regional Office 
(RO).  That determination, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  That 
determination also granted service connection for status post 
hemorrhoidectomy and postoperative scars involving the fourth 
and fifth toes of the left foot and assigned noncompensable 
evaluations.  The RO also granted service connection for a 
bayonet injury to the left great toe, rated as 10 percent 
disabling.  

The veteran filed notices of disagreement in May 1998, which 
indicated, in pertinent part, that he disagreed with the 
denial of compensable evaluations for status post 
hemorrhoidectomy and postoperative scars involving the fourth 
and fifth toes of the left foot and entitlement to service 
connection for PTSD was also received in May 1998.  A 
statement of the case as to all of the issues was issued in 
June 1998.  A substantive appeal was received in July 1998, 
which, in effect, limited the appeal to the issues of 
entitlement to service connection for PTSD and entitlement to 
an increased (compensable) evaluation for postoperative scars 
involving the fourth and fifth toes of the left foot.

In a statement received in October 1998, the veteran reported 
that he wished to withdraw the issue of entitlement to 
service connection for PTSD. 

The United States Court of Veterans Appeals (Court) has 
issued decisions regarding jurisdiction of the Board.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires both a notice of disagreement and a formal appeal.  
Roy v. Brown, 5 Vet.App. 554 (1993). Accordingly, the issue 
of entitlement to an increased (compensable) evaluation for 
status post hemorrhoidectomy is not properly before the Board 
at this time. 

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in March 
1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The area between the fourth and fifth toes of the left 
foot is tender or painful.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
postoperative scars involving the fourth and fifth toes of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service medical records reflect that the veteran received 
intermittent treatment for corns involving the left foot.  In 
December 1987, the veteran underwent a partial phalangectomy 
of the left foot.  The veteran was seen again for complaints 
of pain between the 4th and 5th toes of the left foot in June 
1988.  It was noted that the veteran underwent removal of 
soft corn to the 4th interdigital space of the left foot in 
December 1987.  

The veteran was treated intermittently at a VA outpatient 
clinic for several disorders from 1992 to 1996.  These 
reports contain no reference to the left foot.  

A VA examination was conducted March 1997.  At that time, the 
veteran reported a history of corn formation between the 
fourth and fifth toes of the left foot.  He stated that this 
developed a rather foul odor and he sought medical attention.  
He mentioned that he was told that he had an infected bone 
for which he underwent surgery for removal of what was said 
to be an infected bone as well as probably removal of the 
corn between the toes.  He reported that the left great toe 
was struck by a bayonet.

An examination of the fourth and fifth toes showed well heal 
surgical scars dorsally. There was no evidence of tenderness 
to palpation or soft corn formation between the toes at that 
time. 

The diagnoses were residuals of a bayonet injury to the left 
foot with a neuroma formation, and postoperative status 
fourth and fifth toes of the left foot with excision of soft 
corn from the web spaces between the fourth and fifth toes.

A VA examination was conducted in April 1998.  At that time 
the veteran reported a history of pain between the fourth and 
fifth toes and that his bunkmates noticed an unusual odor 
during active service.  He stated that he finally went to the 
clinic for an evaluation of his left foot.  He was informed 
that he had a soft corn between the fourth and fifth toe, 
which was apparently infected, and that he subsequently 
underwent surgery on this area.  The veteran also reported 
complaints of left foot pain.  He stated that he has a flare-
up at least once a day because of prolonged weight bearing 
and walking on his feet, but that he takes no specific 
medication.  He reported that he was a policeman at a VA 
hospital.  He stated that even when he was not working, he 
was out walking and had severe discomfort in his left foot.  
The examiner commented that the veteran, as a policeman, was 
on his feet all the time and this aggravated his pain.   

The examination showed a 1.5-centimeter scar over the dorsum 
of the left foot behind the great toe from the stab wound.  
There was another 2-centimeter scar at the base of the fourth 
toe and a 1.7-centimeter scar at the base of the fifth toe.  
There was no evidence of swelling or significant deformity.  
Flexion/extension of the toes of the left foot were indicated 
to have been normal with consideration of pain, fatigue, 
weakness, incoordination and altered by repetition.  X-rays 
of the left foot showed slight deformity of the proximal 
phalanx of the small toe.  The examiner concluded that the 
veteran's scars were secondary to the scraping of the bone.

In a VA outpatient treatment record dated in December 1998, 
the veteran reported complaints of chronic left foot pain and 
having a "corn" between the fourth and fifth toes of his 
left foot.  On examination, the scar between the 4th and 5th 
toe of the left foot was slightly erythema and it was tender 
to touch.  The examiner concluded that the veteran had a 
diagnosis of status post left foot pain due to surgery in 
1987.

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in March 
1999 that he experienced pain between the fourth and fifth 
toes of the left foot on prolonged walking and standing.  He 
reported that he was a police officer and that he generally 
walked anywhere from 5 1/2 to 6 hours a day.  He stated that 
pain increased with more activity during the day.  He 
mentioned that he received treatment for his service-
connected left foot disorder from a private doctor in New 
Orleans, Louisiana, and at a VA medical facility in Tampa, 
Florida.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7803 provides that a 10 percent evaluation 
will be assigned for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803.

Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for superficial scars, which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804.

Diagnostic Code 7805 provides that scars will be evaluated on 
the basis of any related limitation of function of the bodily 
part, which they affect.  38 C.F.R. Part 4, Diagnostic Code 
7805.

DC 5284 provides for the evaluation of foot injuries.  When 
moderate, a rating of 10 percent is provided.  When 
moderately severe, a rating of 20 percent is provided.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. 4.10, 4.40, 4.45, 4.49 (1998);  DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).

To summarize the veteran's testimony and describing the 
symptoms of his scars both competent and credible.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, during 
the April 1998 VA examination of the fourth and fifth toes of 
the left foot, the examiner indicated that the veteran's 
employment aggravated the pain in then left foot.  
Additionally, as indicated by the outpatient treatment record 
dated in December 1998, the veteran has left foot pain as a 
result of the inservice foot surgery and the scars that the 
scar between the 4th and 5th toe of the left foot were found 
to be tender.  

Based on those examination findings and the veteran's hearing 
testimony when viewed in conjunction with the Deluca case, 
the Board finds area between the 4th and 5th toes of the left 
foot is tender and painful.  Accordingly, a 10 percent cent 
rating is warranted under Diagnostic Code 7804.

In this case, the Board finds no applicable provision upon 
which to assign an evaluation a 20 percent evaluation.  The 
findings do not demonstrate the presence of moderately severe 
disability under Diagnostic Code 5284.  

Furthermore, the Board finds that the clinical data, which 
has been assembled in connection with the veteran's claim, 
particularly the recent VA examination, adequately portrays 
the extent of functional impairment attributable to the 
veteran's evaluation in excess of 10 percent for 
postoperative scars involving the fourth and fifth toes of 
the left foot. DeLuca v. Brown, 8 Vet.App. 202 (1995).

In rendering this determination, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

However, the evidence does not reflect that the degree of 
impairment resulting from postoperative scars involving the 
fourth and fifth toes of the left foot more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to a 10 percent evaluation for postoperative 
scars involving the fourth and fifth toes of the left foot is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

